[logox1x1.jpg]
 
Asia Time Corporation


EMPLOYMENT CONTRACT


Contract No.: C058


This employment contract is entered into between Asia Time Corporation
(hereinafter referred to as the “Employer”) and Mr. King Wai LIN, HKID No.
C497030 ( 4 ) (hereinafter referred to as the “Employee”) on the 21st April 2008
under the terms and conditions of employment below:


1.
Commencement of Employment

Effective from 21th April 2008 until either party terminates the contract.


2.
Position

Department: Finance Department
Position: Chief Financial Officer
Job Responsibility: In charge of finance department.
Employee No.: C058


3.
Wages

 
3.1
Probation Wage (HK$):

Monthly Wage HK$80,000.00



 
3.2
Basics Wage (HK$):

Monthly Wage HK$80,000.00, and
Annual bonus, which is subject to the performance of the company, will be set by
the board of directors and may include cash and stock options.



 
3.3
Special Allowance (HK$):

Traveling Allowance: HK$  NIL
Overseas Trip Allowance: HK$  NIL 
Monthly Sales Commission: HK$  NIL
Others:   NIL  



 
3.4
Salary will be paid monthly in the first day of the following month, or the
first working day in case of public holiday.

 
1/9

--------------------------------------------------------------------------------


[logox1x1.jpg]

 
4.
Working Hours

Monday to Friday:
From: 9:00 A.M. To: 6:00 P.M.
Saturday  
From: 9:00 A.M. To: 1:00 P.M.
Lunch Time:
From: 1:00 P.M. To: 2:00 P.M.
 
5.
Probation

 
5.1
Probation Period:

From: 21st April 2008 To: 20th June 2008
 

 
5.2
The Employee will become a normal employee after the probation period;
therefore, he/she is not entitled to the normal employee benefits during the
probation. Normal employee benefits includes paid holidays (Hong Kong General
Holidays), paid annual vacation, paid sick leave and paid maternity leave. 



6.
Employee Benefits

 
6.1
Paid Holidays:

§ The Employee is entitled to the general holidays of Hong Kong; but only normal
employees can enjoy the holidays with pay.
 
§ During probation, the Employee shall take rest in these holidays but without
pay. The deduction of wages will be calculated as follows:


Wage deduction =
No. of Leave
X
Monthly or Basic Wage
No. of Days of that Month

 

 
6.2
Paid Annual Vacation:

§ The Employer’s holiday year runs from 1 January to 31 December of every year.




§
The Employee is entitled to paid annual leave according to the provisions of the
Employment Ordinance. 7 working days annual vacation after completion of the
first year’s service. One day will be added for completion of one year service,
subject to a maximum of 14 days. Vacations should be taken in the next 12
months; vacations not taken in any year will be forfeited and cannot be carried
forward to the next year.

 
2/9

--------------------------------------------------------------------------------


[logox1x1.jpg]
 

§
According to the practice of the Employer, part of the annual vacation will be
taken during the consecutive holidays of the Lunar New Year. Rest of the
vacation would be taken at the Employee’s discretion. However, seven day’s
application is required if 2 or more days are applied.

 

 
6.3
Paid Sick Leave

The Employee is entitled to paid sick leave and allowance according to the
provisions of the Employment Ordinance. In addition, normal employee can enjoy
one day full paid leave per month, but medical certificate from a registered
practitioner or dentist should be presented by the Employee. Full paid sick
leave entitlement cannot be accumulated and the use should not be abused.



 
6.4
Maternity Leave
The Employee is eligible for maternity leave pay according to the provisions of
the Employment Ordinance if:




 
i)
She has been employed under a continuous contract for not less than 40 weeks
immediately before the commencement of scheduled maternity leave;

 
ii)
She has given notice of pregnancy and 1 month prior notice of her intention to
take maternity leave to the Employer with the presentation of a medical
certificate confirming her pregnancy.



7.
Termination of Contract

 

7.1
Termination of Contract during Probation:
During the probation, if either party wishes to terminate the contract, a one
month written notice shall be given to the other party or a sum equivalent to
the amount of monthly/basic wages for the notice period.




 
7.2
After the probation:
If either party wishes to terminate the contract, four months written notice
should be given to the other party or a sum equivalent to the amount of
monthly/basic wages for the notice period.




 
7.3
If the Employee is guilty of dishonesty, theft, fraud, habitually neglectful in
his/her duties, or have done anything detrimental to the business of the
Employer, any material breach of the regulations of the Employer, willfully
disobeys a lawful and reasonable order, the Employee could be summarily
dismissed without notice or payment in lieu of notice and the Employer reserves
the right to take further action.




3/9

--------------------------------------------------------------------------------


[logox1x1.jpg]

 

7.4
Existing works should be passed to the successor prior leave.




7.5
The Employee is not allowed to work for any suppliers or clients who have
business relationship with the Employer within the next 12 months after
termination, and no information of the Employer should be used for any purposes,
otherwise, the Employer reserves the right to take further action. 



8. Mandatory Provident Fund
In accordance with the requirements specified in the Mandatory Provident Fund
Schemes Ordinance, the Employee will contribute 5% of his/her monthly wages
towards the Scheme, while the Employer for another 5%. The Employee is required
to produce copies of MFP Statements for final compensation calculation upon the
request of the Employer. 


9. Others

9.1
Any provisions not detailed in this contract shall be referred to the Employment
Ordinance, the Employees’ Compensation Ordinance and any other relevant
Ordinances, and the employee regulations of the Employer.




9.2
This Contract has the following annex:  Confidential Agreement for Asia Time
Employeeswhich forms part of this contract.




9.3
This contract is the agreement between the Employer and the Employee, and should
not be used for any other purpose. Once discovered, the Employer reserves the
right for further action.

 
4/9

--------------------------------------------------------------------------------


[logox1x1.jpg]

 
The Employer and the Employee hereby declare that they understand thoroughly the
above provisions and further agree to sign to abide by such provisions. They
shall each retain a copy of this contract for future reference.


The Employer:
The Employee:
(With company chop)
                                   
/s/ Kai Shun Kwong
 
/s/ King Wai Lin
 
Name: Kai Shun KWONG
Name: King Wai LIN
CEO
HKID No.: 
Date: 21st April, 2008
Date: 21st April, 2008


5/9

--------------------------------------------------------------------------------


[logox1x1.jpg]
 
Annex
 
Confidential Agreement for Asia Time Employees
 
1. Confidentiality 
 

1.1
The Employee shall not either during or after the termination of his employment
by the Company hereunder:

 

(a)
divulge or communicate to any person or persons except to those officers of the
Company or the Group whose province it is to know the same and except as
required by law; or

 

(b)
use for his own purposes or for any purposes other than those of the Company or
the Group; or

 

(c)
through any failure to exercise all due care and diligence cause any
unauthorised disclosure of,

 
any secret confidential or any other information:
 

(i)
relating to the business, potential business, finances, dealings or affairs of
the Company or any member of the Group; or

 

(ii)
relating to the working of any process or invention which is carried on or used
by the Company or any member of the Group or which he may discover or make
during his employment hereunder; or

 

(iii)
in respect of which any such company is bound by an obligation of confidence to
any third party (including any principal, joint venture partner, contracting
party or client of the Company or Group) written notice of which has been given
to the Employee or of which he is aware,

 
but these restrictions shall cease to apply to any information or knowledge
which may (otherwise than through the default of the Employee) become available
to the public generally without requiring a significant expenditure of labour,
skill or money, or becomes lawfully available to the Employee from a third party
free from any confidentiality restriction or any information required to be
disclosed under any relevant law or regulation. The Employee undertakes to
notify the Company promptly of any unauthorized release of the above secret
confidential information.

6/9

--------------------------------------------------------------------------------


[logox1x1.jpg]
 
Save as mentioned above, for the purpose of this clause, “secret confidential
information” shall also include all information which is obtained, whether in
writing, pictorially, in machine-readable form or orally, by observation during
visits or provided by Company or the Group to the Employee, whether of a
technical or business nature and/or ideas including but without limitation,
financial information, know-how, trade secrets, technology, customers lists
(potential or actual) and other customers-related information, suppliers
information, sales statistics, market projection and intelligence, marketing and
other business strategies and other business or commercial information.
 

 
1.2
The Employee will promptly whenever requested by the board of directors of the
Company and in any event upon the termination of his employment, deliver up to
the Company or its nominees all lists of suppliers, clients or customers,
correspondence and all other documents and records in whatever medium and assets
relating to the business of the Group, which may have been prepared by him or
have come into his possession, custody or control in the course of his
employment, and the Employee will not be entitled to and will not retain any
copies thereof. Title to and copyright in these items will vest in the Company.

 
2. Non-competition and Non-solicitation
 

 
2.1
During his employment the Employee will not, without obtaining the prior
approval of the board of directors of the Company, be directly or indirectly
engaged or concerned in the conduct of any other business or have any financial
interest in any other business which, in the reasonable opinion of the board of
directors of the Company, is an organisation:

 

 
(a)
which competes or may compete with the business of the Company or the Group; or

 

 
(b)
an association with which could jeopardize the reputation of the Company or the
Group; or


7/9

--------------------------------------------------------------------------------


[logox1x1.jpg]
 

 
(c)
an engagement with which would adversely affect the Employee's ability to
perform his duties fully and properly under this Agreement,

 
provided that this shall not prohibit the holding (directly or through nominees)
of investments listed on any recognised stock exchange as long as not more than
five per cent. (5%) of the issued shares or stock of any class of any company
shall be so held without the prior sanction of the board of directors of the
Company.
 

 
2.2
The Employee will not, for a period of [twelve (12)] months after the
termination of his employment with the Company (howsoever caused), either
personally or through an agent, carry on or be interested or engaged in (other
than as a holder of not more than five per cent (5%) of the issued shares or
debentures of any company listed on any recognised stock exchange), or be
concerned directly or indirectly in any Employee, technical, advisory or other
capacity in, any business concern (of whatever kind) which is in direct
competition with the business of any member of the Group. However, this
restriction will not restrain the Employee from being engaged or concerned in
any business concern insofar as the Employee's duties or work will relate solely
to:

 

 
(a)
geographical areas outside Hong Kong where the Group have not transacted any
business; or

 

 
(b)
services or activities of a kind with which the Employee was not concerned to a
material extent in respect of the Group during his employment with the Company.

 

 
2.3
The Employee undertakes that he will not within a period of [twelve (12) months]
after the termination of his employment with the Company (howsoever caused),
within Hong Kong, or in any other country where the Group has transacted
business, either personally or through an agent, directly or indirectly:

 

 
(a)
solicit or endeavour to entice away from the Group:

 

 
(i)
any person, firm, company or other organisation which within [twelve (12)]
months prior to or at the date of such termination was a customer or client of,
or in the habit of dealing with the Group and with whom the Employee had contact
or about whom he became aware or informed of in the course of his employment; or


8/9

--------------------------------------------------------------------------------


[logox1x1.jpg]
 

 
(ii)
any other person, firm, company or other organisation with whom the Employee had
regular, substantial or a series of business dealings on behalf of the Group; or

 

 
(iii)
any employee, director, adviser or consultant of any member of the Group; and

 

   
employ or otherwise engage or use the services of any person who is an employee,
adviser, consultant of or under a contract of services with any member of the
Group.

 

 
2.4
While the restrictions contained in this Agreement are considered by the parties
to be reasonable in all the circumstances, it is agreed that if such
restrictions as a whole are adjudged to go beyond what is reasonable for the
protection of the confidential information and other legitimate investment
interests of the Company, and to be unenforceable, but would be adjudged
reasonable and enforceable if any part of the wording thereof were deleted or
the period thereof reduced or the range of activities or area reduced in scope,
then such restrictions will apply with such modifications as may be necessary to
make it valid and effective.

 
Accepted by:


________________________
King Wai LIN

9/9

--------------------------------------------------------------------------------


 